DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Election/Restriction
Applicant’s election with traverse of Group II in the reply filed on July 6, 2021 is acknowledged.  The traversal is on the ground(s) that “the International Searching Authority, examining a similar set of claims, found unity of invention to be present. As set forth in the MPEP, “it is clear that the decision with respect to unity of invention rests with the International Searching Authority or the International Preliminary Examining Authority.” MPEP §1850. Accordingly, restriction of the claims between the allegedly distinct inventions embodied by these groups is inappropriate.”

This is not found persuasive because in the US, patent examiners at the USPTO make their own determinations regarding unity of invention, novelty, inventiveness, and utility, and the US patent examiner is not bound by the decisions of the international searching authority in national stage entry applications. Additionally, the International Search Authority discloses that none of the claims have an inventive step or are novel which is agreed upon that the shared technical feature does not provide a contribution over the prior art (see rejections below). 

Unity of invention will be reconsidered at each step in prosecution, and at such a time that one claim is found to be allowable, then any claims that require the novel and non-obvious technical feature will be rejoined because unity of invention will have been restored.  

Claims 2-3 and 5-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 5, 2021.




Claims Pending
Claims 1 and 4 will be examined on the merits. Claims 2-3 and 5-18 have been withdrawn.


Priority
The application claims benefit of priority of provisional application 62/620,206, filed on
January 22, 2018, provisional application 62/630,419 filed on February 14, 2018 and provisional application 62/673,314 filed on May 18, 2018.


 Drawings
The drawings, filed on July 21, 2020, have been approved.


Information Disclosure Statement
The Information Disclosure Statement filed on August 17, 2020, has been considered and acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fiesta Farms Blog” December 16, 2014 https://fiestafarms.ca/12372/garden/calluses-are-a-good-thing-when-rooting-houseplants (retrieved from the Internet on April 2021).
The claim is broadly drawn to a method of rooting and/or callusing of cuttings by placing an unrooted cutting having a basal portion and a top portion into a receptacle where the basal portion is held in the receptacle and humidifying the unrooted cutting to generate at least one callused or rooted cutting and wherein the basal portion is kept at or below 10.8 lux.


“Fiesta Farms Blog” teaches that after a cutting put the top portion of the cutting (with the leaves) in a plastic bag with the stem end (basal portion) left out in the air by cutting a hole for the stem to stick out of the bottom and place a piece of moistened paper towel (humidity) inside the bag to keep leaves hydrated while the stem is drying and forming the callus. Then put the leaf cutting in damp soilless mix (receptacle and below 10.8 lux). See page 3.

The callus developed by “Fiesta Farms Blog” meet the limitations of claim 1 and thus anticipates the claimed invention.




Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  “A Piece of Rainbow,” Grow African Violets from Leaf Cuttings, January 21, 2016, https://www.apieceofrainbow.com/grow-african-violet/ (retrieved from the Internet on April 20, 2021).

The claims are broadly drawn to a method of airborne rooting and/or callusing of cuttings by placing an unrooted cutting having a basal portion and a top portion into a receptacle where the basal portion is held in the receptacle and humidifying the unrooted cutting to generate at least one callused or rooted cutting and wherein the basal portion is kept at or below 10.8 lux.



The method of “A Piece of Rainbow” meet the limitations of claim 1 and thus anticipates the claimed invention.


Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661